In an application to modify the terms of a final judgment of divorce, order referring issues to an official referee to hear and report, and awarding an increased amount for support pending decision on the motion, modified by striking out the last ordering paragraph. As thus modified, the order insofar as-appealed from is affirmed, without costs. If, without further proof, the Special Term was unable to determine whether the final judgment should be modified, and in what respect, it was without power to make .the order of modification pending such determination. Close, P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur. [See post, p. 901.]